Citation Nr: 0814651	
Decision Date: 05/02/08    Archive Date: 05/12/08	

DOCKET NO.  04-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.    

2.  Entitlement to service connection for a chronic 
respiratory disability.   

3.  Entitlement to service connection for a bilateral ankle 
disability.   

4.  Entitlement to compensation benefits under 38  U.S.C.A. 
§ 1151 for residuals of an injury to the right hand with 
claimed resultant neurological disability, sustained during a 
period of hospitalization at the Fort Howard, Maryland, VA 
Medical Center in July 1996.    

5.  Entitlement to an increased disability rating for 
pseudofolliculitis barbae, currently evaluated as 50 percent 
disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army National Guard from November 6, 1974, to April 12, 
1975, and on active duty with the Army from January 1977 to 
July 1978.  It appears the veteran also had subsequent 
periods of service on ACDUTRA and inactive duty for training 
(INACDUTRA) as well.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions denying the claimed 
benefits.  This case was previously before the Board in 
January 2005, at which time it was found that new and 
material evidence had been submitted to reopen a claim for 
service connection for a back disability.  The case was then 
remanded for further development.  

The Board notes that a review of the evidence of record 
reveals that service connection is in effect for:  Post-
traumatic stress disorder with tension headaches, rated as 
70 percent disabling from November 6, 1996; and 
pseudofolliculitis barbae, rated as 30 percent disabling from 
November 22, 2002.  A combined disability rating of 
80 percent has been in effect since November 22, 2002.  The 
veteran has been entitled to a total compensation rating 
based on individual unemployability due to the severity of 
his service-connected disabilities from November 6, 1996.  

The issues of the veteran's entitlement to an increased 
disability rating for his pseudofolliculitis barbae and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an injury to the right hand with claimed 
resultant neurological disability sustained during a period 
of hospitalization at the Fort Howard, Maryland, VA Medical 
Center in July 1996 are remanded to the RO by way of the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran should further action be required.  


FINDINGS OF FACT

1.  The competent medical evidence does not show a causal 
connection between any current back disability and the 
veteran's active service.  

2.  The competent medical evidence of record does not show a 
causal connection between any current respiratory disability 
and the veteran's active service.  

3.  The competent medical evidence of record does not show a 
link between any current bilateral ankle disability and the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  Service connection for a chronic back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  

2.  Service connection for a chronic respiratory disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).  

3.  The criteria for service connection for a bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Consideration

With regard to the claims for service connection for 
bilateral ankle disability, a back disorder, and a 
respiratory disorder, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With regard to the claims for service connection for a 
chronic back disability, a respiratory disorder, and a 
bilateral ankle disability, a review of the record reveals 
there has been essential compliance with the mandates of the 
VCAA.  In an August 2005 communication, the veteran was told 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  He was told how he could help 
and how VA could help him obtain information and evidence 
needed to support his claims. In letters dated in August 2006 
and in October 2006 he was provided with information about 
disability ratings and effective dates.  

With regard to the duty to assist the veteran, service 
medical records, and VA and non-VA medical records have been 
obtained and associated with the claims folder.  The veteran 
has been accorded examinations with opinions with regard to 
the disabilities at issue.  Further, he provided testimony 
before a Veterans Law Judge in May 2004.  A transcript of the 
hearing proceedings is of record and has been reviewed.  
Additionally, he recently provided testimony with regard to 
the issues at hand before the undersigned Veterans Law Judge 
in Washington, D.C. in October 2007.  A transcript of that 
hearing proceeding is of record and has been reviewed.  

Additionally, the Board notes the case has been in appellate 
status for several years already and the veteran and his 
representative have had ample opportunity to provide argument 
in support of his claims.  In view of the foregoing, the 
Board finds that all reasonable efforts have been made by VA 
to obtain evidence necessary to substantiate the claims.  The 
evidence of record provides sufficient information to 
adequately address the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  No further assistance to the veteran with 
the development of evidence is therefore required.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  


Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is for 
application where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498(1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, to include arthritis, will be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent or more within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or in his behalf.  
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

Additionally, the Board notes that as a lay person, the 
veteran himself does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge.  

Allegations of Clear and Unmistakable Error

In the rating action of February 2006 and a subsequent 
supplemental statement of the case, the RO addressed the 
issues of whether there was clear and unmistakable error 
(CUE) in ratings of the RO denying service connection for a 
back disability, a respiratory disorder, and a bilateral 
ankle disorder as part of the issues of entitlement to 
service connection for back, respiratory and ankle disorders 
currently on appeal.  

Under the provisions of 38 C.F.R. §3.105 (a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE.  In order for a claim of CUE to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).  Evidence that was not of record at the time 
of the decision cannot be used to determine whether CUE 
occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).   

CUE is one of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 3 (1993).  When attempting to raise a claim 
of CUE, a claimant must describe the alleged error with some 
degree of specificity, and, unless it is the kind of error, 
that if true, would be CUE on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error. Id. at 43-44.  
Fugo further held that neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
determination, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process), meet the restrictive definition of 
CUE.  Id at 44.

Final RO decisions are entitled to a presumption of validity.  
Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The party 
bringing a CUE challenge to a final RO decision bears the 
burden of proving that the decision was based on CUE.  This 
burden is not satisfied by the mere assertion that the 
decision contained CUE; instead, the party must describe the 
alleged error with "some degree of specificity" and must 
provide persuasive reasons "as to why the result would have 
been manifestly different but for the alleged error." Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993); Pierce v. Principi, 240 
F.3d 1348 (2001).

Neither the veteran nor his representative has alleged with 
specificity any error of fact or law in the RO's 1997 and 
2001 decisions.  They essentially claim that the decisions 
contain CUE.  Arguments such as further investigations are no 
more than assertions of a failure in the duty to assist.  
Such failure, even if true, never rises to CUE.  The veteran 
had the right to appeal the 1997 decision, but did not do so 
in a timely manner; the 2001 decisions are part of the 
veteran's current appeal.  The veteran and his representative 
have otherwise failed to allege any specific error of fact or 
law in those decisions, the factual or legal bases for such 
allegations, and why the results would have been manifestly 
different but for the alleged errors.  

The veteran has alleged treatment at a VA medical center in 
Washington in 1978, 1979, and 1980 for various problems, but 
the reports of treatment and evaluation are not available.  
Attempts were made to obtain such records, but they were not 
able to be located.  As noted above, a finding of CUE must be 
based on the evidence that is available at the time of the 
decision.  Missing treatment records is not a basis for 
finding of CUE.  The assertions of the veteran and his 
representative amount to no more than a disagreement as to 
how the facts are weighed by the RO, which do not rise to the 
level of a valid allegation of CUE.  

Having determined that the veteran's assertions do not raise 
a valid allegation of CUE, the Board does not find that 
specific claims for CUE in any rating action have been made.  
The Board, will, however, consider the veteran's disagreement 
with the basis of these rating actions and his 
representative's contentions in support of the disagreement 
as a part of his argument in support of his current claim.   


Back Disability

A review of the service medical records reveals that at the 
time of separation examination in early March 1978, the 
lumbosacral spine was described as normal.  Several weeks 
later, the veteran was seen for a complaint of back pain 
after falling while roller skating.  Examination showed 
spasm.  He received heat and rest was recommended.  

The post service medical evidence of record dates primarily 
from the late 1990's.  At the time of VA examination in 
May 1997, the veteran was given a diagnosis of osteoarthritis 
of the lumbar spine.  

Of record is a January 2001 statement from a physician at the 
VA medical center in Washington, D.C.  He stated the veteran 
was a patient of his at the primary care clinic there.  He 
reported the veteran was continuing to receive treatment for 
a few "medical conditions including chronic back pain, which 
does seem to date back to the time he spent in military 
service."  

Other pertinent medical evidence of record includes the 
report of a VA spine examination accorded the veteran in 
November 2003.  Examination of the back at that time was 
difficult because the veteran refused any range of motion 
studies because of reported pain.  An X-ray study of the 
lumbar spine at that time was reported as normal.  The 
examiner indicated that based on review of the claims folder, 
"it is not at least as likely as not that the patient's 
[veteran] present problems are related to his military 
service."  

While the veteran has reported sustaining an injury to the 
back just after separation examination, the post service 
medical evidence is lacking for documentation of the presence 
of a back disorder for several years following service 
discharge.  A significant lapse in time between service and 
post service medical treatment and evaluation may be 
considered as part of the analysis of his service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 F. 
3d 1330 (Fed. Cir. 2000).  

The opinion in January 2001 that the veteran had complaints 
that included back pain that "does seem" to date back to 
service has been considered.  However, there is no indication 
that that physician had access to the entire claims folder.  
It appears the comment was based on history given by the 
veteran, a history that is not supported by the 
contemporaneous evidence of record.  The VA physician who 
examined the veteran in November 2003 did have access to the 
entire claims folder, including the 2001 comment, and 
expressed the opinion that it was not at least as likely as 
not that any current back problems were attributable to the 
veteran's active service many years earlier.  The Board finds 
this opinion to be persuasive, particularly in light of the 
long period of time in which there was no report of post 
service medical treatment or evaluation for back complaints.  
Accordingly, the Board finds the evidence of record is 
against the finding that the veteran has a current back 
disability that is attributable to his active service.  

Bilateral Ankle Disability

A review of the service medical records shows the veteran was 
seen on one occasion in September 1977 for what was diagnosed 
as ankle strain.  X-ray studies at that time were normal.  At 
the time of separation examination in March 1978, the lower 
extremities were described as normal.  There was no diagnosis 
of any ankle disorder.  

In January 2001 a VA physician stated the veteran was a 
patient of his.  The physician stated the veteran "suffers 
from ankle pain resulting from an injury, which he sustained 
in the service."  Elaboration was not provided.  

The medical evidence included a spinal examination accorded 
the veteran by VA in November 2003.  The veteran referred to 
bilateral ankle pain which he dated to 1974 when he 
reportedly fell off a truck.  He provided the report of 
treatment at a VA facility in January 1979 for ankle pain.  
He received treatment with a splint on the left ankle.  The 
veteran refused to attempt motion of the foot in any 
direction.  X-ray studies of both ankles were entirely 
normal.  The examiner noted that review of the claims folder 
revealed treatment for "minor" ankle problems in service.  
However, it was indicated no abnormalities of the ankle was 
noted on discharge examination.  The examiner stated that "it 
is not at least as likely as not that the patient's [veteran] 
present problems are related to his military service."  

As indicated above in the discussion with regard to the 
veteran's claim for a back disability, a significant lapse in 
time between service and any post service medical treatment 
or evaluation is considered as part of the analysis of a 
service connection claim and weighs against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  It does 
not appear the VA physician who stated in 2001 that the 
veteran had ankle problems that were related to service had 
access to the claims file.  The physician who examined the 
veteran in November 2003 did have access to the claims file 
and, as a result, the Board finds his opinion more 
persuasive.  Further, the Board notes that at the time of the 
2003 examination, X-ray studies of the ankles were normal.  
With the veteran failing to comply with motion testing, the 
current medical evidence does not confirm the presence of a 
chronic ankle disability.  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court stated that Congress 
specifically amended entitlement for service connected 
disease or injury to cases where such incidents resulted in a 
disability.  The Court further held that in the absence of 
proof of a current disability, there can be no valid claim.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Accordingly, the weight of the evidence is against the claim.


Respiratory Disability

With regard to the veteran's claim for service connection for 
a chronic respiratory disorder, while he was seen on one 
occasion in November 1974 for a complaint of sinus and chest 
pain and yellow sputum from smoking, physical examination at 
that time was normal.  No treatment was prescribed.  At the 
time of separation examination in March 1978, the lungs and 
chest were described as normal.  A chest X-ray study at that 
time showed no significant abnormalities.  

The post service medical evidence shows treatment and 
evaluation beginning in 1984 for various respiratory 
complaints.  Impressions included bronchitis.  

The post service records include an April 2000 notation from 
a private physician who stated the veteran was receiving 
treatment for chronic bronchitis.  The physician reported "he 
has had this condition since 1974."  Elaboration was not 
provided.  There was no indication how long the physician had 
been seeing the veteran.  

Additional pertinent evidence includes the report of a VA 
examination accorded the veteran in April 2005.  The veteran 
complained that he had frequent episodes of bronchitis and 
sinusitis that were related to his service.  Reference was 
made to review of the service records showing two or three 
instances of the veteran having been treated for sinusitis 
and/or upper respiratory infections.  The examiner indicated 
this was not unusual.  A history of heavy cigarette smoking 
was given.  The examiner noted that pulmonary function 
studies in December 2003 were reported as normal.  Current 
pulmonary function studies showed possible restrictive 
disease.  A history of heavy cigarette smoking was given and 
it was noted the veteran was continuing to be a heavy smoker.  
The examiner expressed the opinion that the veteran's current 
respiratory disorder was "less likely than not associated 
with the two or three instances of upper respiratory 
infections in service."  The examiner noted that the entire 
claims file had been reviewed.  

The veteran has not submitted or identified any medical 
opinion or other medical evidence to the contrary.  
Accordingly, the Board finds that the evidence of record is 
against a finding that the veteran has a respiratory disorder 
that is causally connected to his active service many years 
ago.  









ORDER

Service connection for a chronic back disability is denied.  

Service connection for a bilateral ankle disability is 
denied.  

Service connection for a chronic respiratory disorder is 
denied.  


REMAND

The veteran and his representative essentially maintain that 
he has residuals of right hand injury with resultant 
neurological disability sustained during a period of 
hospitalization at the Fort Howard, Maryland, and VA Medical 
Center in July 1996.  The evidence of record includes a 
report of nerve conduction studies done by VA in 
February 1998.  The study was interpreted as "mildly 
abnormal."  It was suggestive of right C8 cervical 
radiculopathy, with a notation of an incidental finding of 
mild right carpal tunnel syndrome.  A cervical MRI was 
recommended to rule out cervical radiculopathy.  The veteran 
was advised to continue to use a wrist splint.  The records 
do not clarify the etiology or extent of impairment involving 
the right upper extremity.  The Board believes that a VA 
examination with an opinion should be conducted.  

With regard to the claim for an increased disability rating 
for his skin disorder, the veteran has not been accorded a 
skin disease examination by VA since 2005.  At the hearing 
before the undersigned in late 2007, the veteran testified 
that the skin disorder had worsened.  Further review of the 
2005 VA examination report does not find that it contains 
sufficient information to adequately address the relevant 
rating criteria for rating the veteran's skin disorder.  If 
an examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2007).  

Additionally, the appeal with regard to this issue must be 
remanded for procedural purposes.  A recent decision by the 
Court, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
indicated that for an increased compensation claim, § 5103(a) 
requires, at a minimum, that the Secretary of VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the impact that worsening has in 
claimant's employment and daily life.  It was further noted 
in the decision that the notice must also provide examples of 
the types of medical and lay evidence that a claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establish entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer's 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In view of the foregoing, this portion of the case is 
REMANDED for the following actions:  

1.  The RO should obtain the names and 
addresses of any medical care providers 
who have treated the veteran for his 
pseudofolliculitis barbae since late 
2005.  After securing any necessary 
release form, the RO should obtain these 
records.  The RO should also provide the 
veteran with adequate notice as required 
by Vasquez-Flores.  The veteran should be 
provided with examples of the types of 
medical and lay evidence that he may 
submit, to include competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer's statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the skin disorder.  

2.  The veteran should be scheduled for 
an examination by a physician 
knowledgeable in skin diseases.  The 
claims folder should be provided to the 
examiner for review.  Notation of review 
of the claims file by the examiner should 
be made in the record.  The examiner 
should express an opinion as to the 
degree of severity of the veteran's skin 
disorder and its impact on his ability to 
obtain and maintain some form of gainful 
employment.  The examiner should also 
state what percentage of the entire body 
and affect area(s) is/are affected by the 
service-connected pseudofolliculitis 
barbae.  If the veteran has any 
additional skin disorder other than the 
service-connected pseudofolliculitis 
barbae, this should be indicated.  The 
complete rationale for any opinion 
expressed should be provided.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature, extent, and etiology of any 
currently present neurological deficit of 
the right upper extremity.  All 
appropriate testing should be carried 
out, to include nerve conduction studies, 
if deemed necessary, to address the issue 
presented in this matter.  Upon 
examination and review of the record, the 
examination should identify all currently 
present defects of the right upper 
extremity.  If neurologic deficits exist, 
the examination should provide an opinion 
regarding whether it is at least as 
likely as not that any currently present 
neurological deficit of right upper 
extremity is related to the veteran's 
hospitalization by VA in July 1996.  The 
examiner should opine regarding whether 
any currently present disability of the 
right hand or right upper extremity is a 
result of hospitalization, medical, or 
surgical treatment by VA during that 
hospitalization.  The complete rationale 
for any opinion expressed should be fully 
discussed in the examination report.  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, the case with regard to these 
matters should be returned to the Board for further appellate 
review.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


